Per Curiam. J. Sky Tapp, attorney for appellant McDaniel, and Sam L. Anderson, Jr., attorney for appellant Gookin, appeared before this court on October 11, 1982, as directed by our per curiam of September 13, 1982, to show cause, if any, why they should not be held in contempt of court for failure to timely file their respective briefs as directed by the rules of this court and the orders pursuant thereto. The court finds that the original briefs were due to be filed in this court on June 7, 1982; that on June 7, 1982, the time was extended to July 7, 1982; that on July 12, 1982, the time was extended to September 5, 1982; and on September 13, 1982, the time was extended to October 4, 1982. That notwithstanding the original 40 days and the additional 120 days the appellants did not file their briefs as directed by this court. That J. Sky Tapp filed the brief for appellant McDaniel on October 6, 1982, but the brief for appellant Gookin has not been filed by attorney Sam L. Anderson, Jr. at this date. That a two weeks’ extension was requested by attorney Apderson when he appeared before the court on October 11, 1982. This court finds that J. Sky Tapp and Sam L. Anderson, Jr. are in contempt of court for failure to file briefs in a timely manner. A letter of reprimand from this court will be issued to J. Sky Tapp. Punishment as to Sam L. Anderson, Jr. is withheld at this time. The brief on behalf of appellant McDaniel is accepted, and the attorney for appellant Gookin is granted until October 25, 1982, to file his brief.